441 F.2d 1169
1973-1 Trade Cases   74,326
FORMER STOCKHOLDERS OF BARR RUBBER PRODUCTS COMPANY,Plaintiff-Appellantsv.The McNEIL CORPORATION and The Sun Corporation,Defendants-Appellees.FORMER STOCKHOLDERS OF BARR RUBBER PRODUCTS COMPANY,Plaintiffs-Appellantsv.The B. F. GOODRICH COMPANY, The McNeil Corporation and TheSun Corporation, Defendants-Appellees.
Nos. 20697, 20698.
United States Court of Appeals, Sixth Circuit.
April 12, 1971.

Albert L. Ely, Jr., Ely, Golrick & Flynn, Cleveland, Ohio, Flynn, Py & Druse, Sandusky, Ohio, of counsel, for appellants.
Phillip L. Kenner, Hamilton, Cook, Renner & Kenner, Richard E. Guster, Wise, Roetzel, Maxon, Kelly & Andress, Akron, Ohio, for McNeil Corporation.
Pennie, Edmonds, Morton, Taylor & Adams, New York City, E. R. Hamilton, Akron, Ohio, for Sun Corporation.
Squire, Sanders & Dempsey, James C. Davis, Cleveland, Ohio, for B. F. Goodrich Co.
Before WEICK, CELEBREZZE and McCREE, Circuit Judges.

ORDER.

1
This appeal was submitted to the Court on the briefs and record by stipulation of the parties.  Upon consideration it is ordered that the judgments of the District Court be and they are hereby affirmed upon the opinion of Judge Kalbfleisch, filed on March 20, 1970, 325 F.Supp. 917.